UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4386


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIA JANELLE SMITH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cr-00622-TDS-1)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd A. Smith, SMITH GILES PLLC, Graham, North Carolina, for Appellant. Tanner
Lawrence Kroeger, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tia Janelle Smith pled guilty, pursuant to a written plea agreement, to one count of

using a communication facility to facilitate distribution of oxycodone, in violation of

21 U.S.C. § 843(b). The district court sentenced Smith to two years’ probation. Her

attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal, but questioning the court’s compliance with

Fed. R. Crim. P. 11 when accepting Smith’s guilty plea, and the reasonableness of Smith’s

sentence. Although informed of her right to file a supplemental pro se brief, Smith has not

done so. The Government also declined to file a brief. We affirm.

       Prior to accepting a guilty plea, a court must conduct a plea colloquy in which it

informs the defendant of, and ensures that the defendant understands, the nature of the

charge to which she is pleading guilty, the maximum possible penalty she faces, and the

various rights she is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1); United

States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). The court also must ensure that the

defendant’s plea is voluntary, supported by a sufficient factual basis, and not the result of

force, threats, or extrinsic promises. Fed. R. Crim. P. 11(b)(2)-(3); Williams, 811 F.3d

at 622; see also United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991). A guilty

plea is valid if the defendant knowingly, voluntarily, and intelligently pleads guilty “with

sufficient awareness of the relevant circumstances and likely consequences.” United States

v. Fisher, 711 F.3d 460, 464 (4th Cir. 2013) (internal quotation marks omitted).

       Because Smith did not move to withdraw her guilty plea, we review the adequacy

of the Rule 11 hearing for plain error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir.

                                              2
2014). To prevail under the plain error standard, Smith “must demonstrate not only that

the district court plainly erred, but also that this error affected [her] substantial rights.” Id.

at 816. “In the Rule 11 context, this inquiry means that [Smith] must demonstrate a

reasonable probability that, but for the error, [s]he would not have pleaded guilty.” Id.

(internal quotation marks omitted). We conclude that the district court substantially

complied with Rule 11 and that any omissions did not affect Smith’s substantial rights.

Moreover, the court ensured that Smith entered the plea knowingly and voluntarily and that

sufficient facts supported the plea. See Fisher, 711 F.3d at 464 (summarizing standard as

to the voluntariness of guilty pleas). Accordingly, we affirm Smith’s conviction.

       Smith also questions the reasonableness of the sentence imposed. We review a

sentence “under a deferential abuse-of-discretion standard.” Gall v. United States, 552

U.S. 38, 41 (2007). Under this standard, a sentence is reviewed for both procedural and

substantive reasonableness. Id. at 51. In determining procedural reasonableness, we

consider, among other things, whether the district court properly calculated the defendant’s

Sentencing Guidelines range. Id. If a sentence is free of “significant procedural error,”

then we review it for substantive reasonableness, “tak[ing] into account the totality of the

circumstances . . . .” Id. “Any sentence that is within or below a properly calculated

Guidelines range is presumptively reasonable.” United States v. Louthian, 756 F.3d 295,

306 (4th Cir. 2014).

       At sentencing, the district court adopted Smith’s correctly calculated Guidelines

range of 12 to 18 months’ imprisonment. The court afforded counsel an opportunity to

argue regarding an appropriate sentence, and afforded Smith an opportunity to allocute.

                                                3
The court heard and considered the Government’s and Smith’s counsel’s arguments for a

downward variance of home confinement. In explaining Smith’s non-custodial, below-

Guidelines sentence, the court reasoned that Smith was the least culpable of the defendants,

even though she had brokered the drug deal, was young, had no criminal history, attended

some college, and had a significant work history. Finally, the court weighed the 18 U.S.C

§ 3553(a) factors it deemed most relevant, particularly Smith’s personal history, the serious

nature of the offense, and the protection of the public from further crimes. We conclude

that Smith has failed to rebut the presumption of reasonableness that we afford her below-

Guidelines sentence. Thus, Smith’s sentence is procedurally and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Smith, in writing, of the right to petition the

Supreme Court of the United States for further review. If Smith requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Smith.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             4